Citation Nr: 1232644	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-13 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed sleep apnea. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1983 to March 1986 and from March 1991 to August 1991.  He also served in the Maine Air National Guard and Reserve from 1986 to 2003.  During this time, he had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

The issue on appeal first came to the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the RO.

In March 2010, the Veteran presented testimony from the RO at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims folder.

In April 2010, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to sleep apnea during either period of active service or any subsequent period of ACDUTRA or INACDUTRA.    

2.  The Veteran's lay assertions regarding continuity of symptomatology referable to sleep apnea beginning in service are not found to be credible because they are not consistent with his earlier and more reliable statements made in connection with medical attention rendered when he was actually serving in the National Guard and Reserve.    

3.  The currently demonstrated disease process manifested by sleep apnea is not shown to be due to an event or incident of the Veteran's active service or any subsequent period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The Veteran's disability manifested by sleep apnea is not due to disease or injury that was incurred in or aggravated by active service or a period of ACDUTRA; nor is it due to an injury that was incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

A review of the claims folder shows compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2007 and April 2010.

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the May 2007 and April 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

In the present case, the RO issued all required VCAA notice prior to the October 2007 rating decision on appeal.  Additional notice provided was merely superfluous.  Thus, there is no timing defect.   

Accordingly, prejudicial error in the timing or content of the VCAA notice has not been established as any deficiency was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), National Guard records, VA treatment records, and private medical evidence as identified and authorized by the Veteran.  VA has secured all relevant evidence identified by the Veteran.   

The Veteran was also provided a May 2008 VA examination with a medical opinion addressing the etiology of his current sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record.  There is no basis for any further VA examination.  

For his part, the Veteran has submitted personal statements, representative argument, hearing testimony, duplicate STRs, and private medical evidence.  

With regard to the March 2010 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  

These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

At the hearing, the Veterans Law Judge and the representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient.

Finally, the RO substantially complied with the Board's April 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remand, a medical authorization form (VA Form 21-4142) for private medical records was sent to the Veteran.  Overall, the RO has substantially complied with the Board's instructions.  

In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Veteran can also establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

That is, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  

But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Governing Laws and Regulations for ACDUTRA / INACDUTRA Service

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

INACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA's 

The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "Veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).


Analysis - Service Connection for Sleep Apnea

Upon review of the evidence of record, the Board that service connection for sleep apnea must be denied.  

The Veteran reports having symptoms of sleep apnea beginning in 1983 during his first period of active duty service.  He reports experiencing fatigue and daytime hypersomnolence while serving as a firefighter during service.  He indicates that he was tired most of the time, including during his periods of ACDUTRA and INACDUTRA from 1986 to 2003.  

The Veteran states that he fell asleep several times while driving a fire truck.  He believes that the following in-service factors were responsible for the development of his sleep apnea: shift work of 24 hours every other day; disruption of sleep due to emergency calls, chemical exposure from firefighting; gas and diesel fumes from trucks and aircraft on the flight line; mold and mildew in fire stations; and various other contaminants from his in-service work as a firefighter.  

The Veteran maintains that, prior to 1990, since firefighter masks were non-pressurized at that time, he was exposed to a greater degree of contaminants. See May 2007 claim; November 2007 Notice of Disagreement (NOD); April 2009 Veteran's statement; April 2009 representative statement; March 2010 hearing testimony.    

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Private sleep study records dated in 2006 and 2009 and a May 2008 VA examiner confirm a diagnosis of obstructive sleep apnea.  Consequently, it is undisputed the Veteran has a current sleep apnea disorder.   

The determinative issue is whether his sleep apnea is somehow attributable to the Veteran's periods of active duty service or any period of ACDUTRA in the Maine Air National Guard and Reserve from 1983 to 2003.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect the Veteran's claim fails.

The STRs dated from 1982 to 1986 and in 1991 are unremarkable for complaints or findings referable to sleep apnea or a related disorder.  They also fail to reveal any complaints of fatigue, despite the Veteran's latter lay assertions.  No sleep apnea disorder was objectively found or reported upon separation in February 1986.  His STRs, as a whole, provide evidence against a finding of a chronic sleep apnea disorder being present in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

The service personnel records show that the Veteran was a meat cutter, cook and stocker from September 1976 to February 1983, a firefighter in the Air Force from February 1983 to March 1986, a meat cutter from April 1986 to August 1987, and an airport firefighter from August 1987 to December 1998.  There was a notation that the Veteran was indeed exposed to diesel, gas, JP-4, and JP-8 fumes due to his occupation as a firefighter during his service in the Air Force and National Guard.     

Regardless, post-service, the evidence as a whole does not serve to establish continuity of symptomatology referable to the Veteran having sleep apnea since his separation from his initial period of active duty service in 1986.  38 C.F.R. § 3.303(b).  

In making this determination, the Board acknowledges the Veteran's assertions regarding continuous sleep apnea symptoms since service.  The Veteran is indeed competent to describe sleep apnea symptoms such as daytime fatigue from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The first medical evidence showing sleep apnea is from private sleep studies dated in 2006.  These records documented a history of daytime sleepiness with episodes of restricted breathing at night.  Significantly, these medical notations regarding symptoms and treatment for sleep apnea were recorded 20 years after discharge from active duty service in 1986.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of sleep apnea symptoms for approximately 20 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

The Veteran's lay statements regarding continuity for sleep apnea symptoms are not credible because they directly contradict other medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  That is, the Veteran's lay assertions post-service are inconsistent with findings in Reserve and National Guard medical examinations dated from 1986 to 2003.   

In this respect, Air Force Reserve and National Guard records dated from 1986 to 2003 are negative for specific, probative evidence that a sleep apnea was clinically present during a period of ACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).  National Guard medical examinations dated in August 1989, April 1993, January 1997, December 1997, December 1998, June 2001, and August 2002 are unremarkable for complaints, findings or diagnosis for sleep apnea or for complaints of fatigue.  

In fact, in connection with the National Guard occupational health examinations, dated in January 1997, December 1998, April 2000, March 2001 and August 2002, the Veteran specifically denied symptoms of increased fatigue or weakness.  

To the extent that the Veteran now reports having had such symptoms during this period, these lay statements are found to lack credibility for the purpose of establishing a continuity of symptomatology prior to August 2002.  

This more reliable information recorded for clinical purposes at the time of the Veteran's actual service in National Guard or Reserve serves to contradict his more recent statements linking the onset of the claimed sleep apnea to manifestation during that period.  .     

Post-service, the Board must afford greater probative weight to these reports of National Guard occupational health examinations conducted after his initial period of active service.  

They outweigh the Veteran's lay assertions, as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness, as they are akin to statements of diagnosis and treatment.  Rucker, 10 Vet. App. at 74.  

His personal interest to receive monetary benefits also becomes a factor in such instances.  The Veteran's lay assertions are not credible in light of these matters of record.  Overall, in-service and post-service medical and lay evidence does not serve to establish the presence of or a continuity of symptomatology for sleep apnea.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

With regard to a nexus, there is probative medical evidence against finding a connection between the Veteran's current sleep apnea and any documented manifestations or other event or incident of his active service or a period of ACDUTRA.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Specifically, a VA examiner in May 2008 opined that the Veteran's current sleep apnea disorder was "less likely than not" related to or aggravated by military service.  The examiner assessed that the cause of sleep apnea is unknown in most cases.  The examiner acknowledged that chronic exposure to chemicals and gases as the result of the Veteran's work as a firefighter did occur during military service.  

Nonetheless, the examiner reflected that this exposure did not cause the Veteran's sleep apnea.  Rather, sleep apnea was causes by physical airway obstruction or from CNS (brain) regulation problems.  The examiner mentioned that the Veteran's STRs failed show treatment for a sleep disorder.  There was also no treatment shortly after the Veteran left active service.  

Overall, this opinion was thorough, supported by well-discussed reasoning, based on a review of the claims folder, and supported by the evidence of record.  The lack of credible or persuasive evidence of continuity of symptoms for sleep apnea lends support to the VA examiner's conclusions.  The Board finds this opinion is entitled to great probative weight against the claim.  There is no contrary, competent medical opinion of record. 

Accordingly, the preponderance of the evidence is against service connection for sleep apnea, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


